DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 12/9/2021, the applicant has submitted an amendment, filed 2/24/2022, amending claims 12-19, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are not determined persuasive for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶ to be followed by one or more ¶’s of respective examiner’s responses.
Page 7 merely provides broad overviews of the last office action and the most recent amendments (¶’s 1-4), as well as a broad overview of the prior art ENOTMOTO et al. (US 2017/0083757) (in the remainder of the page) without any arguments.
On page 8 the first ¶, it is asserted: “in order to teach or suggest the above limitations of claim 1, Enomoto would have to disclose deleting a component of the estimated emotion level from the estimate emotion level. Importantly, Enomoto 
As an initial matter the claim is silent on the scope of the “component of the emotional state”. According to specification ¶ 0017 sentence 2+: “The emotion analysis system then determines a component of the emotional state of the driver that is due to listening to or otherwise consuming media content. The emotion analysis system removes the component of the emotional state of the driver that is due to listening to media content from the overall emotional state of the driver. Additionally or alternatively, the emotion analysis system determines a component of the emotional state of the driver that is due to one or more additional factors, such as an in-person conversation between a driver and a passenger, a phone conversation between the driver and other persons, and/or the like”.
Respectfully this provides neither any definition and nor any examples for the “component of the emotional state”. It merely suggests it in terms of some exemplary effects attributed to “listening to media content”, and/or “in-person conversation between a driver and a passenger”. In that case it could very well be e.g. the “media content” itself. Certainly removal of that “media content” by preventing its playing results in removal of an emotional state associated with the “media content” for the user. For example, suppose that Mozart’s “Blue Danube” is something that a user loves to listen and transcends him to a very happy state. Removal of a recording of the “Blue 
A proper argument would have been why based on the claim examined in light of the specification, mapping of a “component of the emotional state” in the claim to a “piece of data-to-be recorded” associated with a certain “emotion level” would have been prohibited. 
Next even if one maps the claim’s “component of the emotional state” to Enomoto’s “emotion level”, as suggested by the statement quoted above by the applicant, i.e., “Enomoto discloses only deleting pieces of data for which the total associated emotion level is below a deletion level, such as the level “5”” does clearly imply that deletion of that piece of data prevents triggering “emotion level” of “5” (i.e., a component of the emotional state).
Page 8 the 2nd ¶ it is asserted: “Therefore, claim 1 and all claims dependent thereon are in condition for allowance in view of Enomoto”.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent 
On page 8 the 3rd ¶ it is recited: “Also, claim 1 recites the limitations of determining a first component of the emotional state that corresponds to media content being accessed by the user”. Then on page 9 lines 1-4 it is concluded: “Based on this claim mapping, in order to teach or suggest the above limitations of claim 1, Enomoto would have to disclose determining that a component of the driver’s emotion corresponds to the piece of music”.
Respectfully Enomoto’s “pieces of data to be recorded” (the first component from the emotional state) is associated with “music played in the passenger compartment (title A)” (corresponds to the piece of music); i.e., please see ¶ 0042: “The vehicle 100 first obtains, as lifelog data, vehicle operating actions by the driver during traveling of the vehicle 100, such as information regarding the current traveling position and the title of the piece of music being played in the passenger compartment”.
At the end of the 2nd ¶ on page 9 it is concluded: “Therefore, claims 11 and 20 and all claims dependent thereon, respectively are in condition for allowance for at least the reasons set for herein”.
Respectfully for the reasons explained in response to “reasons set for herein” for claim 1, the examiner must disagree with the applicant for the claims 11, 20 and their dependents.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 recite an embodiment of the applicants' invention directed towards a computer readable storage media.  It is noted, however, the recitation of the medium or media in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “computer readable storage media” is provided.  Thus, under the broadest reasonable interpretation, the full claim scope of "computer readable storage media" would include non-statutory mediums such as carrier waves.
As per the recent USPTO notice signed by director David Kappos on 1/26/2010:  “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When 
The scope of “computer-readable storage media” therefore includes signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the scope of “computer- readable storage media" includes these non-statutory instances, claims 11-19 are directed to non-statutory subject matter.
The examiner suggests replacing the phrase “computer readable storage media” to “non-transitory computer readable storage media”, which would exclude signal type embodiment and thereby overcome the 35 U.S.C. 101 rejection of the said claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENOMOTO et al. (US 2017/0083757).
Regarding claim 1, ENOMOTO et al. do teach a computer-implemented method for computing and analyzing emotional state of a user (Abstract line 3+ teaches “an emotion level estimating section”, where according to ¶ 0015 line 2 it is specifically tailored to “emotion” associated with “driver of a vehicle”; ¶ 0069 sentence 1: “Not limited to the above illustrated embodiment and modifications, the present invention may be embodied as computer readable code recorded in a computer readable recording medium”), 
the method comprising: 
acquiring, via at least one sensor, sensor data associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” (one of a plurality of sensors among the other sensors “142” and “143”) “obtains feature quantities” (to obtain sensor data) “used in the computation of the driver’s” (associated with a user) “emotion level”); 
determining, based on the sensor data, an emotional state associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” “obtains feature quantities” (sensor data) “used” (used in) “in the computations of the driver’s” (association with the user) “emotion level” (to help determine an emotional state of the user)); 

and applying a first function to the emotional state to remove the first component from the emotional state (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level is in deletion range” “in the present embodiment, less than level 5” (of e.g., the “title A” above which had “emotion level” of “1” and/or “2” using the criterion “less than level 5” (a first function))).

Regarding claim 2, ENOMOTO et al. do teach the computer-implemented method of claim 1, further comprising: 
determining a second component of the emotional state based on a factor associated with the user (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on a factor) “made by the 
and applying a second function to the emotional state to remove the second component from the emotional state (¶ 0064 lines 1-5: “when there are two or more pieces of data-to-be-recorded that are candidates to be deleted” (e.g., when there is one “data-to-be-recorded” associated with a “music” (e.g. a first component) versus “data-to-be-recorded” attributed to the “driver’s conversation” (a second component)) “the log managing section” “delete the pieces preferentially” (both may be removed using a second function if both have “emotion value” in “deletion range”)).

Regarding claim 3, ENOMOTO et al.  do teach the computer-implemented method of claim 2, wherein the factor is associated with an in-person conversation between the user and another person (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on “conversation” e.g. between the driver and another person) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)).

Regarding claim 4, ENOMOTO et al. do teach the computer-implemented method of claim 2, wherein the factor is associated with a phone conversation between the user 

Regarding claim 5, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the media content comprises musical content  ( ¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content)), 
and wherein determining the first component of the emotional state comprises: analyzing the musical content to determine the first component (¶ 0040 lines 10+: “At the subsequent point in time T102, the corresponding title of the piece of music has not changed from the title B, and the type of the driver's emotion has changed to "delight" at the point in time T102”( the “emotion” (i.e. consequently its associated “data-to-be-recorded” (the first component)) is based on examining the content of “music” which is determined to be associated  with a “title” “B” changed from “title” “A” earlier (i.e., analyzing the musical content))).

Regarding claim 6, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the media content comprises musical content ( ¶ 0039 lines 2+: 
and wherein determining the first component of the emotional state comprises: retrieving the first component from a database (¶ 0028 last 6 lines: “associating the driver’s emotion level” “with the lifelog data” (a database used); ¶ 0029 lines 10+: “The lifelog data” (the database) “obtaining section” “obtains information related to the title of the piece of music” which is “delivered to” (retrieved by) “the data-to-be-recorded” (the first component) “generating section”).

Regarding claim 8, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state comprises an emotional valence value and an emotional arousal value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into” “delight” “anger” (examples of emotional valence values); “emotion level” is also a value (i.e., signifies an emotion arousal value))), 
and wherein applying the first function to the emotional state comprises: 
applying the first function to the emotional valence value to remove a first component of the emotional valence value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “delight” or 
and applying the first function to the emotional arousal value to remove a first component of the emotional arousal value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level” (corresponding to an emotional arousal value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function)).

Regarding claim 9, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state further comprises an emotional dominance value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into”  “anger” (an example of an emotional dominance of a closed stance type)), 
and wherein applying the first function to the emotional state comprises:
applying the first function to the emotional dominance value to remove a first component of the emotional dominance value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to 

Regarding claim 10, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state comprises a first emotion and a second emotion (as shown in Fig. 3 at time “T1” the “Type of Emotion” is “Anger” (first emotion), while at time “T101” the “Type of Emotion” is “Pleasure” (second emotion), where “FIG. 3” according to ¶ 0039 lines 1-4 corresponds to “time-series data” “of lifelog data of” “associated with the driver’s emotion levels” (represents the emotional state)), 
and wherein applying the first function to the emotional state comprises:
applying the first function to the first emotion to remove a first component of the first emotion that corresponds to the media content being accessed by the user (¶ 0039 lines 6-7: “”the title of the piece of music played” is “title A” (a first component corresponding to the media content accessed by the user at this time) “at a point in time T1”, which has an “Emotion Level” of “2” (Fig. 3) and therefore according to ¶ 0038 last 7 lines: “driver’s emotion level is in a deletion range” (“less than level 5)” (using the first function) and therefore it will get “deleted” (removed)) ; 


Regarding claim 11, ENOMOTO et al. do teach one or more computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to compute and analyze emotional state of a user (Abstract line 3+ teaches “an emotion level estimating section”, where according to ¶ 0015 line 2 it is specifically tailored to “emotion” associated with “driver of a vehicle”; ¶ 0069 sentence 1-2: “Not limited to the above illustrated embodiment and modifications, the present invention may be embodied as computer readable code recorded in a computer readable recording medium” “The computer readable recording medium may be any data memory device that stores data that can be treated by a computer system or a microprocessor”), 
By performing the steps of: 

determining, based on the sensor data, an emotional state associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” “obtains feature quantities” (sensor data) “used” (used in) “in the computations of the driver’s” (association with the user) “emotion level” (to help determine an emotional state of the user)); 
determining a first component of the emotional state that corresponds to media content being accessed by the user (¶ 0039 lines 2+: “pieces of data to-be-recorded” (a first component) attributed to “music played in the passenger compartment (title A)” (a media content being accessed by the “driver” (user)) “the level of the driver’s emotion” (associated with the emotional state of the user) “at a point in time T1” is “2” “at a point in time T2” “the driver’s emotion level is” “as low as 1”); 
and applying a first function to the emotional state to remove the first component from the emotional state (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level is 

Regarding claim 12, ENOMOTO et al. do teach the one or more computer readable storage media of claim 11, wherein the steps further include: 
determining a second component of the emotional state based on a factor associated with the user (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on a factor) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)) ; 
and applying a second function to the emotional state to remove the second component from the emotional state (¶ 0064 lines 1-5: “when there are two or more pieces of data-to-be-recorded that are candidates to be deleted” (e.g., when there is one “data-to-be-recorded” associated with a “music” (e.g. a first component) versus “data-to-be-recorded” attributed to the “driver’s conversation” (a second component)) “the log managing section” “delete the pieces preferentially” (both may be removed using a second function if both have “emotion value” in “deletion range”)).

one or more computer-readable storage media  claim 12, wherein the factor is associated with an in-person conversation between the user and another person (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on “conversation” e.g. between the driver and another person) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)).

Regarding claim 14, ENOMOTO et al. do teach the one or more computer-readable storage media of claim 12, wherein the factor is associated with a phone conversation between the user and another person (¶ 0068 lines 6+: “This method of managing lifelog data is applicable” “to users of portable information terminals capable of making phone calls” (i.e., the method of “emotion” “level” estimation based on “conversation” encompasses conversations attributed to phone conversation)).

Regarding claim 15, ENOMOTO et al. do teach the one or more computer-readable storage media of claim 11, wherein the media content comprises musical content  ( ¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content)), 


Regarding claim 16, ENOMOTO et al. do teach the one or more computer-readable storage media of claim 11, wherein the media content comprises musical content (¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content))  , 
and wherein determining the first component of the emotional state comprises: retrieving the first component from a database (¶ 0028 last 6 lines: “associating the driver’s emotion level” “with the lifelog data” (a database used); ¶ 0029 lines 10+: “The lifelog data” (the database) “obtaining section” “obtains information related to the title of the piece of music” which is “delivered to” (retrieved by) “the data-to-be-recorded” (the first component) “generating section”).

one or more computer-readable storage media of claim 11, wherein the emotional state comprises an emotional valence value and an emotional arousal value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into” “delight” “anger” (examples of emotional valence values); “emotion level” is also a value (i.e., signifies an emotion arousal value))), 
and wherein applying the first function to the emotional state comprises: 
applying the first function to the emotional valence value to remove a first component of the emotional valence value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “delight” or “anger” (an emotional valence)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function));  
and applying the first function to the emotional arousal value to remove a first component of the emotional arousal value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level” (corresponding to an 

Regarding claim 19, ENOMOTO et al. do teach the one or more computer-readable storage media of claim 11, wherein the emotional state further comprises an emotional dominance value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into” “anger” (an example of an emotional dominance of a closed stance type)), 
and wherein applying the first function to the emotional state comprises:
applying the first function to the emotional dominance value to remove a first component of the emotional dominance value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “anger” (an emotional dominance of closed stance type)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function)).

Regarding claim 20, ENOMOTO et al. do teach  a first endpoint device, comprising: a memory that includes instructions; and a processor that is coupled to the 
And, when executing instructions: 
acquires, via at least one sensor, sensor data associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” (one of a plurality of sensors among the other sensors “142” and “143”) “obtains feature quantities” (to obtain sensor data) “used in the computation of the driver’s” (associated with a user) “emotion level”); 
determines, based on the sensor data, an emotional state associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” “obtains feature quantities” (sensor data) “used” (used in) “in the computations of the driver’s” (association with the user) “emotion level” (to help determine an emotional state of the user)); 
determines a first component of the emotional state that corresponds to media content being accessed by the user (¶ 0039 lines 2+: “pieces of data to-be-recorded” (a 
and applies a first function to the emotional state to remove the first component from the emotional state (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level is in deletion range” “in the present embodiment, less than level 5” (of e.g., the “title A” above which had “emotion level” of “1” and/or “2” using the criterion “less than level 5” (a first function))).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al., and further in view of Gatto et al. (US Patent 10,403,304).

analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content.
Gatto et al. do teach:
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content (Col. 3 lines 60+: “eliminate” (remove) “songs” (music vocal content (first component)) “that produce the frission response” (associated with a particular vocal tone) “for one particular listener” (for e.g. a driver of a vehicle listening to that song) “due to a personal emotional connection with the song” (based on an analysis of the “song” (vocal content)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of Gatto et al. pertaining to music song management for storage purposes based on its impact on “emotional connection” of a “listener” into the “log managing section” for storing “music” based on a “driver” (i.e. listener) “emotion” “value”  criteria of ENOMOTO et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable ENOMOTO et al. to avoid 

Regarding claim 17, ENOMOTO et al. do not specifically disclose the one or more computer-readable storage media claim 11, wherein the media content comprises vocal content, and wherein determining the first component of the emotional state comprises: 
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content.
Gatto et al. do teach:
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content (Col. 3 lines 60+: “eliminate” (remove) “songs” (music vocal content (first component)) “that produce the frission response” (associated with a particular vocal tone) “for one particular listener” (for e.g. a driver of a vehicle listening to that song) “due to a personal emotional connection with the song” (based on an analysis of the “song” (vocal content)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of Gatto et al. pertaining to music song management for storage purposes based on its impact on “emotional connection” of a “listener” into the “log managing section” for storing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
March 23rd 2022.